DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed on Dec. 31, 2018. It is noted, however, that applicant has not filed a certified copy of the CN201811651240.2 application as required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 13 has been amended as follows:
	convertors of the  ONU end, 2N + 1 PDs and one OC (optical circulator) of the ONU end; the N DV-QKD
Claim 1, line 15 has been amended as follows:
	mode convertors of the  ONU end are connected with the demultiplexer, wherein the mode
Claim 1, line 19-20 has been amended as follows:
	when [[the]] N + 1 classical signals sent by the classical signal transmitters are converted from a basic mode to different mutually orthogonal modes through the mode  convertors, the mutually 
Claim 1, line 25 has been amended as follows:
the mode convertor of the ONU end and is sent to [[a]] the classical signal receiver through [[a]] the connected PD; the 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, the OLT end comprising a classical signal transmitter, N DV-QKD units and N + 1 mode convertors of the OLT end, wherein one end of the N + 1 mode convertors is connected with the classical signal transmitter, and the other end of the N +1 mode convertors is connected with a mode multiplexer of the MDM-ODN; 
	the ONU end comprising N DV-QKD receivers, a classical signal receiver, N + 1 mode convertors of the ONU end, 2N + 1 PDs and one OC (optical circulator) of the ONU end; the N DV-QKD receivers are respectively connected with the mode demultiplexer through PDs; the N + 1 mode convertors of the ONU end are connected with the demultiplexer, wherein the mode convertors of the N ONU end are respectively connected with the classical signal receivers through PDs, and the remaining one mode convertor of the ONU end is respectively connected with each classical signal receiver through one PD and an OC of the ONU end; 
	when N + 1 classical signals sent by the classical signal transmitters are converted from a basic mode to different mutually orthogonal modes through the mode convertors, the mutually orthogonal modes enter the mode multiplexer with the N quantum signals sent by the N DV-QKD units to be converted into a mode suitable for MCF transmission, and are sent to the mode demultiplexer through the MCF to be decomposed into independent N + 1 classical signals and N quantum signals; each decomposed classical signal is converted into a mode of a basic mode through the mode convertor of 
	Cai et al. (Multicore fiber-based quantum access network) is considered to be the closest prior art. Cai et al. teaches the OLT, ONU, and the optical distribution network (ODN). It also teaches a plurality of classical signal transmitters transmitting optical signal from the OLT to the ONUs through the multicore fiber (MCF). ONUs, on the other hand, comprise a plurality of QKD transmitters transmitting quantum signals from ONUs to OLT. However, Cai et al. does not teach above limitation.
	Frohlich et al. (US9800352B2) is also a close reference that teaches a plurality of quantum transceivers with a plurality of classical communication transceivers at one end and a plurality of quantum transceivers with a plurality of classical communication transceivers on the remote end (see, Fig. 7). Frohlich et al. also teaches the mode multiplexer 705 and the mode demultiplexer 707. The signals are transmitted through MFC 706. However, Frohlich et al. also fails to teach the above limitation.
	Elliott (US22070133798A1) also teaches QKD transmitters employed in OLT and ONUs network. However, Elliott also fails to teach the above limitation.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636